Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 22 and 26, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 39 05 717 A1 (hereinafter D1).
D1 discloses an adjustment device for adjusting an air influencing element of a motor vehicle between at least a first position and a second position, comprising a driving unit (see lone Figure) for adjusting the air influencing element between at least the first position and the second position provided with an input shaft (6) and an output shaft (17) which is at a distance from an axis of the input shaft, wherein the driving unit has a first part (13) which is provided around the input shaft of the driving unit, and has a second part (14 where the second part is spaced from output shaft or 16 when provided around the output shaft), wherein the adjustment device is furthermore provided with a failsafe mechanism (2, 12), wherein the failsafe mechanism engages the first part of the driving unit, wherein the failsafe mechanism comprises an auxiliary driving motor (2), separately from a main driving motor (1) of the driving unit, wherein the auxiliary driving motor is arranged for merely driving the failsafe mechanism (as best understood, the second motor is considered to be provided for driving the failsafe mechanism 12); wherein the second part of the driving unit is coupled to the first part of the driving unit with a transmission ratio (13 is smaller than 14, providing a transmission ratio); wherein the input shaft is connected with the main driving motor and the output shaft arranged to be connectable with the air inlet (device is for operating a radiator shutter, therefore it is considered connectable to the air inlet), wherein the second part of the driving unit comprises an output gear (14, 16 are gears) which forms the output shaft of the driving unit.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-17, 19-22 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 and 24-25 of copending Application No. 17/434,599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the claims of the instant applicaiton.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that D1 does not teach “the adjustment device is furthermore provided with a failsafe mechanism, wherein the failsafe mechanism engages the first part of the driving unit, wherein the failsafe mechanism comprises an auxiliary driving motor, separately form a main driving motor of the driving unit, where in auxiliary driving motor is configured for driving the failsafe mechanism.” 
This is not persuasive, as detailed in the rejection above, the D1 reference discloses the claimed limitations, and applicant appears to be arguing limitations that aren’t in the claims. 
Lastly, the double patenting rejection will be maintained until it is the only remaining rejection in the application in accordance with MPEP 804 (b) (i). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658